ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on August 31, 2022, Applicant amended claims 1, 3, 6, 7, 9, 11, 12, 14, and 16.
Applicant cancelled claims 10, 15, and 18.
In the non-final rejection of May 31, 2022, Examiner noted that the information disclosure statement filed November 30, 2021, fails to comply with 37 CFR 1.98(a)(3)(i). Applicant did not address this concern in the reply. Concern is maintained.
Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to claims 1, 3, 6, 7, 9-12, 14, and 18. Applicant amended claims 1, 3, 6, 7, 9, 11, 12, and 14, and cancelled claims 10 and 18; however, Applicant did not address all of the objections. Examiner is making changes by Examiner’s Amendment below.
Examiner rejected claims 10 and 15-17 under 35 U.S.C. 112(b). Applicant cancelled claims 10 and 15, and amended claim 16. Rejection is withdrawn.
Examiner rejected claims 1-3, 5-9, 11, 13, 14, and 16-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8-11, 14-18, and 20-23 of U.S. Patent No. 10,357,614. 
	Examiner rejected claims 4, 10, 12, and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 21, and 23 of U.S. Patent No. 10,357,614, as applied to claims 1, 6, and 7 above, and further in view of Cronenberg et al (WO 2011/068531). 
	The terminal disclaimer filed on August 31, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,357,614 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Rejection is withdrawn.

Information Disclosure Statement
The information disclosure statement filed November 30, 2021, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered:
No English translation has been provided for JP 2013-512070
An English translation for JP 2004-500904 has been provided as a copy of WO 01/10484; however the provided copy of WO 01/10484 is not legible
No English translation has been provided for JP 2013-518644

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claim 6 (Currently Amended) An injection pen, comprising: 
	a housing including a retract nut having flat sides; 
	a lead screw axially moveable in the housing and engaged to the flat sides of the retract nut; 
	a dose set member for dose setting and dose correcting, the dose set member including teeth and an internal shoulder, and the dose set member being connected to the housing; 
	a setback member including tabs, an enlarged head portion and teeth, the enlarged head portion being operatively connected to the internal shoulder of the dose set member during the dose setting and the dose correcting; 
	a clicker operatively connected to the dose set member and the setback member; and 
	a rotatable driver including grooves that are operatively connected to the tabs of the setback member, the rotatable driver being operatively connected to the lead screw, 
	wherein during the dose setting and the dose correcting, the driver is prevented from rotating, the teeth of the setback member slide over the teeth of the [[does]] dose set member, arms of the clicker pass over at least one of the teeth of the dose set member and the teeth of the setback member, and the setback member is rotatably locked by engagement of the tabs of the setback member with the grooves of the rotatable driver, and during an injection, a push button is depressed until the dose set member fully rotates back into the housing, the retract nut is rotationally fixed to the housing to prevent the lead screw from rotating, and the teeth of the setback member engage the teeth of the dose set member, which causes the driver to rotate and axially move the lead screw via engagement of the tabs in the setback member and the grooves in the driver to push a stopper and dispense medication.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an injection pen, as claimed, specifically including the push button receiving the clicker.
	Cronenberg et al (WO 2011/068531) teaches an injection pen (Figures 1-9B, injection pen 10) comprising: a clicker (bi-directional click element 30) and a push button (push button 34). However, Cronenberg does not teach the push button receiving the clicker, as Cronenberg teaches the push button being separated from the clicker, thus the push button not receiving the clicker (Figure 2B).
	Moller et al (US 2009/0012479) teaches an injection pen (Figures 1-3, injection device 1) comprising: a clicker (click item 5) and a push button (injection button 3), the push button receiving the clicker (Figure 1)(paragraph [0054]). However, Moller et al does not provide a motivation for modifying the push button, of the injection pen of Cronenberg et al, to receive the clicker.
	Van Bunlow (US 2009/0254043) teaches an injection pen (Figures 1-2) comprising: a clicker (clicker element 95) and a push button (injection button 90). However, Van Bunlow does not teach the push button receiving the clicker, as Van Bunlow instead teaches the clicker receiving the push button (Figure 2).
	Thus, independent claim 1 is allowed. Dependent claims 2-5 are allowed by virtue of being dependent upon independent claim 1.

	In regards to independent claim 6, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an injection pen, as claimed, specifically including during an injection, the retract nut is rotationally fixed to the housing to prevent the lead screw from rotating.
	Cronenberg et al (WO 2011/068531) teaches an injection pen (Figures 1-9B, injection pen 10) comprising: a retract nut (dose stop member 28), a housing (body 18), and a lead screw (leadscrew 26). However, Cronenberg et al does not teach during an injection, the retract nut is rotationally fixed to the housing to prevent the lead screw from rotating, as Cronenberg et al instead teaches that during an injection, the retract nut is rotationally fixed to a dose set member (dose set knob 20), a setback member (setback member 22), a driver (driver 22), and the lead screw (paragraph [0061]: During injection, the dose sent knob 20, dose stop member 28, setback member 22, driver 24 and leadscrew 26, are all rotationally locked together.) and the lead screw rotates (paragraph [0061]: simultaneous rotation of the dose stop member 28 and leadscrew 26 results in the same axial movement.).
	Thus, independent claim 6 is allowed. Dependent claims 7-9, 11-14, 16 , and 17 are allowed by virtue of being dependent upon independent claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783